As filed with the Securities and Exchange Commission on April 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21895 Underlying Funds Trust (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Underlying Funds Trust ANNUAL REPORT December 31, 2013 Underlying Funds Trust Event Driven Growth of $10,000 - December 31, 2013 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in the index. Underlying Funds Trust Long/Short Equity Growth of $10,000 - December 31, 2013 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in the index. Underlying Funds Trust Market Neutral Growth of $10,000 - December 31, 2013 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2006. Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2006. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in the index. Underlying Funds Trust Relative Value - Long/Short Debt Growth of $10,000 - December 31, 2013 + Annualized. ^Since inception data for Fund, S&P 500 Index and 90 Day T-Bill is as of 5/1/2007. Since inception data for the HFRI FOF: Conservative Index is as of 4/30/2007. #Percentages shown are the average daily rate over the period. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on May 1, 2007 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The S&P 500 Index is an unmanaged index representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. No expenses are deducted from the performance of the S&P 500 Index and an investor cannot invest directly in the Index. The securities that comprise the S&P 500 may differ substantially from the securities in the Fund's portfolio. The 90 Day Treasury Bill Index is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. The HFRI FOF: Conservative Index is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various absolute return, hedged strategies. One cannot invest directly in the index. Underlying Funds Trust Managed Futures Strategies Growth of $10,000 - December 31, 2013 + Annualized. ^Since inception data for the Fund and HFRX Macro: Systematic Diversified CTA Index is as of 9/28/2011. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. The chart assumes an initial investment of $10,000 made on September 28, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. Underlying Funds Trust Event Driven Allocation of Portfolio Assets - December 31, 2013 Event Driven Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Long/Short Equity Allocation of Portfolio Assets - December 31, 2013 Long/Short Equity Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Market Neutral Allocation of Portfolio Assets - December 31, 2013 Market Neutral Investments are a percentage of Total Net Assets. Underlying Funds Trust Relative Value - Long/Short Debt Allocation of Portfolio Assets - December 31, 2013 Relative Value - Long/Short Debt Investments are a percentage of Total Net Assets. ^ Amount is less than 0.05%. Underlying Funds Trust Managed Futures Strategies Allocation of Portfolio Assets - December 31, 2013 Managed Futures Strategies Investments are a percentage of Total Net Assets. Underlying Funds Trust Expense Example – December 31, 2013 (Unaudited) The following Expense Example is presented for Event Driven, Long/Short Equity, Market Neutral, Relative Value – Long/Short Debt, and Managed Futures Strategies (the “Portfolio or Portfolios”), each a series of the Underlying Funds Trust. As a shareholder of the Portfolios, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; and other Portfolio expenses. This Example is intended to help you understand your ongoing costs (in U.S. dollars) of investing in the Portfolios and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/13 – 12/31/13). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses.To the extent the Portfolios invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by funds in which the Portfolios invest in addition to the expenses of each Portfolio.Actual expenses of the Portfolios are expected to vary among each Portfolio.The Example below includes, but is not limited to, investment advisory fees and operating services fees.However, the Example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under U.S. generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Portfolio’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Portfolio’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Portfolio and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. EXPENSE EXAMPLE Underlying Funds Trust Expense Example – December 31, 2013 (continued) (Unaudited) Event Driven Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/13 12/31/13 7/1/13-12/31/13+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.62. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.93%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Long/Short Equity Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/13 12/31/13 7/1/13-12/31/13+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.48. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.84%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – December 31, 2013 (continued) (Unaudited) Market Neutral Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/13 12/31/13 7/1/13-12/31/13+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.18. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.70%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Relative Value – Long/Short Debt Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/13 12/31/13 7/1/13-12/31/13+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense and dividends on short positions, your actual expenses would be $10.30. ** Excluding interest expense and dividends on short positions, your hypothetical expenses would be $10.16. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.28%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Expense Example – December 31, 2013 (continued) (Unaudited) Managed Futures Strategies Expenses Beginning Ending Paid Account Account During Value Value Period 7/1/13 12/31/13 7/1/13-12/31/13+ Actual^ $ $ $ Hypothetical (5% return before expenses)** ^ Excluding interest expense, your actual expenses would be $10.31. ** Excluding interest expense, your hypothetical expenses would be $10.16. + Expenses are equal to the Portfolio's annualized expense ratio, including interest expense and dividends on short positions, of 2.23%, multiplied by the average account value over the period, multiplied by 184/365.If interest expense and dividends on short positions were excluded, the annualized expense ratio would have been 2.00%. Underlying Funds Trust Event Driven Schedule of Investments December 31, 2013 Shares Fair Value COMMON STOCKS - 81.5% Aerospace & Defense - 2.1% Astronics Corp. (a) $ Airlines - 1.8% American Airlines Group, Inc. (a) Delta Air Lines, Inc. United Continental Holdings, Inc. (a) Total Airlines Auto Components - 1.7% American Axle & Manufacturing Holdings, Inc. (a) Cooper Tire & Rubber Co. Martinrea International, Inc. Visteon Corp. (a) Total Auto Components Automobiles - 1.9% General Motors Co. (a) Biotechnology - 0.2% Algeta ASA (a) Gentium SpA - ADR (a) Total Biotechnology Building Products - 2.1% Owens Corning (a) Quanex Building Products Corp. Total Building Products Capital Markets - 0.5% E*TRADE Financial Corp. (a) Chemicals - 12.2% AZ Electronic Materials SA Chemtura Corp. (a) Ferro Corp. (a) OCI Partners LP (a) Sensient Technologies Corp. The Dow Chemical Co. WR Grace & Co. (a) Zoltek Cos., Inc. (a) Total Chemicals Commercial Banks - 2.2% CIT Group, Inc. Sterling Bancorp Total Commercial Banks Commercial Services & Supplies - 1.8% Innotrac Corp. (a) Newalta Corp. Performant Financial Corp. (a) Waste Management, Inc. Total Commercial Services & Supplies Communications Equipment - 0.1% Aastra Technologies Ltd (a) Anaren, Inc. (a) BlackBerry Ltd. (a) Total Communications Equipment Computers & Peripherals - 0.0% Xyratex Ltd. Construction & Engineering - 0.9% Badger Daylighting Ltd. Construction Materials - 0.0% Vulcan Materials Co. Containers & Packaging - 0.8% DS Smith PLC Diversified Consumer Services - 0.4% Mac-Gray Corp. Diversified Telecommunication Services - 0.0% Ziggo NV Electric Utilities - 0.6% Iberdrola SA 9 57 UNS Energy Corp. Total Electric Utilities Electrical Equipment - 0.3% Coleman Cable, Inc. Electronic Equipment, Instruments & Components - 0.1% Laird PLC Energy Equipment & Services - 4.0% Cameron International Corp. (a) Halliburton Co. Helmerich & Payne, Inc. North American Energy Partners, Inc. (a) Total Energy Equipment & Services Food & Staples Retailing - 1.3% Arden Group, Inc. Harris Teeter Supermarkets, Inc. Shoppers Drug Mart Corp. Spartan Stores, Inc. Total Food & Staples Retailing Food Products - 1.4% Campofrio Food Gpo (a) GrainCorp Ltd. Maple Leaf Foods, Inc. Pinnacle Foods, Inc. Warrnambool Cheese & Butter Factory Co. Holding Ltd. Total Food Products Health Care Equipment & Supplies - 0.6% Given Imaging Ltd. (a) ICU Medical, Inc. (a) Patient Safety Technologies, Inc. (a) Solta Medical, Inc. (a) Total Health Care Equipment & Supplies Health Care Providers & Services - 0.1% Celesio AG Hotels, Restaurants & Leisure - 8.6% Bob Evans Farms, Inc. Carrols Restaurant Group, Inc. (a) Cedar Fair LP ClubCorp Holdings, Inc. Marriott International, Inc. 1 49 MTR Gaming Group, Inc. (a) Orient-Express Hotels Ltd. (a) SeaWorld Entertainment, Inc. Six Flags Entertainment Corp. Total Hotels, Restaurants & Leisure Household Durables - 2.0% Blyth, Inc. Libbey, Inc. (a) Nobility Homes, Inc. (a) WCI Communities, Inc. (a) Total Household Durables Household Products - 1.0% Central Garden and Pet Co. Class A (a) Central Garden and Pet Co. (a) Total Household Products Insurance - 1.4% Assured Guaranty Ltd. MBIA, Inc. (a) Total Insurance Internet Software & Services - 0.8% eBay, Inc. (a) Responsys, Inc. (a) Total Internet Software & Services IT Services - 0.0% Dynamics Research Corp. (a) Life Sciences Tools & Services - 0.8% Life Technologies Corp. (a) Patheon, Inc. (a) Total Life Sciences Tools & Services Machinery - 1.4% CNH Industrial NV (a) Invensys PLC Wabash National Corp. (a) Total Machinery Marine - 0.5% Stolt-Nielsen Ltd. Media - 5.4% Gannett, Inc. Liberty Global PLC Class A (a) Liberty Global PLC Series C (a) Time Warner, Inc. Tribune Co. (a) Valassis Communications, Inc. Total Media Metals & Mining - 0.1% AuRico Gold, Inc. Camino Minerals Corp. (a) 94 Hoganas AB(e) Pan American Silver Corp. Total Metals & Mining Multiline Retail - 1.3% Hudson's Bay Co. Oil, Gas & Consumable Fuels - 6.6% Alvopetro Energy Ltd./CA (a) Avance Gas Holding Ltd. (a) BW LPG Ltd. (a) Cloud Peak Energy, Inc. (a) Coastal Energy Co. (a) Equal Energy Ltd Gulf Coast Ultra Deep Royalty Trust (a) Heritage Oil PLC (a) LinnCo LLC Penn West Petroleum Ltd. Renegade Petroleum Ltd. Xinergy Ltd. (a) Total Oil, Gas & Consumable Fuels Paper & Forest Products - 0.4% Ainsworth Lumber Co Ltd. (a) Tembec, Inc. (Acquired 06/4/2009, Cost $0) (a)(c) Tembec, Inc. (Acquired 05/17/2011, Cost $156,780) (a)(c) Western Forest Products, Inc. Total Paper & Forest Products Personal Products - 0.0% Atrium Innovations, Inc. (a) Pharmaceuticals - 1.4% Cornerstone Therapeutics, Inc. (a) Hi-Tech Pharmacal Co., Inc. (a) NuPathe, Inc. (a) Santarus, Inc. (a) ViroPharma, Inc. (a) Total Pharmaceuticals Professional Services - 0.3% Quinpario Acquisition Corp. (a) Real Estate Investment Trusts (REITs) - 0.1% Chatham Lodging Trust Real Estate Management & Development - 3.5% Huntingdon Capital Corp. RE/MAX Holdings, Inc. (a) Total Real Estate Management & Development Road & Rail - 2.7% AMERCO (a) Swift Transportation Co. (a) Vitran Corp, Inc. (a) Total Road & Rail Semiconductors & Semiconductor Equipment - 2.2% LSI Corp. LTX-Credence Corp. (a) Micron Technology, Inc. (a) PLX Technology, Inc. (a) RDA Microelectronics, Inc. - ADR Spansion, Inc. (a) Total Semiconductors & Semiconductor Equipment Software - 0.5% Delcam PLC Ebix, Inc. Giant Interactive Group, Inc. - ADR Seachange International, Inc. (a) Unit4 NV Total Software Specialty Retail - 1.9% Murphy USA, Inc. (a) Office Depot, Inc. (a) The Pep Boys-Manny Moe & Jack (a) Total Specialty Retail Textiles, Apparel & Luxury Goods - 0.5% Costa, Inc. (a) The Jones Group, Inc. Total Textiles, Apparel & Luxury Goods Thrifts & Mortgage Finance - 0.2% Camco Financial Corp. (a) Hudson City Bancorp, Inc. Total Thrifts & Mortgage Finance Trading Companies & Distributors - 0.0% Commercial Solutions, Inc. (a) Transportation Infrastructure - 0.1% Veripos, Inc. Wireless Telecommunication Services - 0.7% Leap Wireless International, Inc. (a) T-Mobile US, Inc. Total Wireless Telecommunication Services TOTAL COMMON STOCKS (Cost $129,818,564) $ Principal Amount CONVERTIBLE BONDS - 1.2% Consumer Finance - 0.4% Atlanticus Holdings Corp. 5.875%, 11/30/2035 $ Machinery - 0.8% Meritor, Inc. 7.875%, 03/01/2026 (Acquired 11/30/2012, Cost $909,210) (b) TOTAL CONVERTIBLE BONDS (Cost $1,722,743) $ CORPORATE BONDS - 6.5% Containers & Packaging - 1.3% ARD Finance SA PIK 11.125%, 06/01/2018 (Acquired 01/25/2013 through 12/02/2013, Cost $1,912,164) (b) EUR 1,363,569 11.125%, 06/01/2018 (Acquired 10/17/2013 through 12/02/2013, Cost $272,154) (b) $ Total Containers & Packaging Health Care Equipment & Supplies - 0.0% Human Touch LLC / Interactive Health Finance Corp. PIK 15.000%, 03/30/2014 (Acquired 06/18/2009 through 10/01/2013, Cost $271,805) (c)(e) 28 Hotels, Restaurants & Leisure - 1.3% Caesars Entertainment Resort Properties LLC 11.000%, 10/01/2021 (Acquired 09/27/2013 through 10/03/2013, Cost $2,245,082) (b) Household Products - 0.5% Reynolds Group Issuer, Inc./Reynold's Group Issuer LLC 9.875%, 08/15/2019 Internet Software & Services - 0.5% iPayment, Inc. 10.250%, 05/15/2018 Media - 0.5% Clear Channel Communications, Inc. 10.750%, 08/01/2016 Metals & Mining - 0.0% Aleris International, Inc. 10.000%, 12/15/2016 (Acquired 05/27/2010, Cost $6,850) (c)(e)(f) Oil, Gas & Consumable Fuels - 0.8% Xinergy Corp. 9.250%, 05/15/2019 (Acquired 03/09/2012 through 04/02/2013, Cost $1,488,510) (b) Paper & Forest Products - 1.4% Millar Western Forest Products Ltd. 8.500%, 04/01/2021 Verso Paper Holdings LLC / Verso Paper, Inc. 11.375%, 08/01/2016 Total Paper & Forest Products Software - 0.2% First Data Corp. 11.250%, 03/31/2016 TOTAL CORPORATE BONDS (Cost $12,059,627) $ BANK LOANS - 1.2% Federal Mogul Corp. Term Loan B 1st Lien 1.938%, 12/29/2014 (d) Federal Mogul Corp. Term Loan C 1st Lien 1.938%, 12/28/2015 (d) NGPL PipeCo. LLC Term Loan 6.750%, 05/16/2017 (d) TOTAL BANK LOANS (Cost $2,185,433) $ ESCROW NOTES - 0.1% AMR Corp. Escrow (a)(e) Caraustar Escrow (a)(e) 1 1 General Motors Co. (a)(e) 0 General Motors Co. (a)(e) 0 General Motors Co. (a)(e) 0 Lear Corp. (a)(e) Six Flags Entertainment Corp. (a)(e) 0 Smurfit-Stone Container Corp. (a)(e) 0 TOTAL ESCROW NOTES (Cost $0) $ RIGHTS - 0.0% Shares American Medical Alert Corp. (a)(e) Clinical Data, Inc.(a)(e) Cubist Pharmaceuticals, Inc. (a) Gerber Scientific, Inc. (a)(e) 0 Omthera Pharmaceuticals (a)(e) 60 Trius Therapeutics, Inc. (a)(e) TOTAL RIGHTS (Cost $10,584) $ WARRANTS - 0.0% Huntingdon Capital Corp. Expiration December 2016, Exercise Price: $9.00 (a) Lear Corp. Expiration November 2014, Exercise Price: $10.56 (a) 75 TOTAL WARRANTS (Cost $29) $ PURCHASED OPTIONS - 0.5% Contracts Call Options - 0.1% Bob Evans Farms, Inc. Expiration March 2014, Exercise Price: $60.00 (a) General Motors Co. Expiration March 2014, Exercise Price: $42.00 (a) iShares MSCI Emerging Markets ETF Penn West Petroleum Ltd. Expiration March 2014, Exercise Price: $8.00 (a) Expiration March 2014, Exercise Price: $10.00 (a) Expiration June 2014, Exercise Price: $10.00 (a) The Dow Chemical Co. Expiration January 2014, Exercise Price: $45.00 (a) Expiration March 2014, Exercise Price: $45.00 (a) Total Call Options Put Options - 0.4% Expiration March 2014, Exercise Price: $40.00 (a) iShares Russell 2000 ETF Expiration March 2014, Exercise Price: $113.00 (a) Expiration March 2014, Exercise Price: $114.00 (a) Total Put Options TOTAL PURCHASED OPTIONS (Cost $925,020) $ MONEY MARKET FUNDS - 18.9% Shares Invesco Advisers, Inc. STIT - Liquid Assets Portfolio 0.07% (d) (g) TOTAL MONEY MARKET FUNDS (Cost $34,447,539) $ Total Investments (Cost $181,169,539) - 109.9% Liabilities in Excess of Other Assets - (9.9)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt EUR Euro (a) Non-income producing. (b) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be liquid by the Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At December 31, 2013, the market value of these securities total $7,430,476 which represents 4.1% of total net assets. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933 and determined to be illiquid by the Investment Advisor (unaudited).Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At December 31, 2013, the market value of these securities total $212,507 which represents 0.1% of total net assets. (d) Variable Rate Security.The rate shown represents the rate at December 31, 2013. (e) Security classified as Level 3 - Significant unobservable inputs (including the Portfolio's own assumptions in determining the fair value of investments). At December 31, 2013, the fair value of these securities total $427,853 which represents 0.2% of total net assets. (f) Default or other conditions exist and security is not presently accruing income. (g) The rate shown is the seven day yield as of December 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Securities Sold Short December 31, 2013 COMMON STOCKS - 8.6% Shares Fair Value Auto Components - 0.4% Autoliv, Inc. $ Dana Holding Corp. Total Auto Components Capital Markets - 0.4% Ashmore Group PLC Chemicals - 0.2% FutureFuel Corp. Commercial Banks - 0.1% M&T Bank Corp. Communications Equipment - 0.6% Aichi Prefecture Polycom, Inc. Total Communications Equipment Construction & Engineering - 0.3% FLSmidth & Co. A/S Containers & Packaging - 0.1% MeadWestvaco Corp. Electronic Equipment, Instruments & Components - 0.5% TDK Corp. Food Products - 0.6% General Mills Inc. Hotels, Restaurants & Leisure - 0.6% Panera Bread Co. Sonic Corp. Total Hotels, Restaurants & Leisure Household Durables - 1.1% Garmin Ltd. Newell Rubbermaid, Inc. Total Household Durables IT Services - 0.9% Heartland Payment Systems, Inc. Higher One Holdings, Inc. Total IT Services Machinery - 0.4% CNH Industrial NV Metso OYJ Total Machinery Media - 0.2% Nexstar Broadcasting Group, Inc. Multi-Utilities - 0.3% Consolidated Edison, Inc. Oil, Gas & Consumable Fuels - 1.6% Chevron Corp. DeeThree Exploration Ltd. Twin Butte Energy Ltd. Total Oil, Gas & Consumable Fuels Software - 0.1% Rosetta Stone, Inc. Trading Companies & Distributors - 0.2% HD Supply Holdings, Inc. TOTAL COMMON STOCKS (Proceeds $14,900,458) $ EXCHANGE TRADED FUNDS 15.8% Industrial Select Sector SPDR Fund iShares 20+ Year Treasury Bond ETF iShares Russell 2000 ETF SPDR S&P MidCap rust iShares MSCI United Kingdom ETF iShares US Real Estate ETF United States Oil Fund LP TOTAL EXCHANGE TRADED FUNDS (Proceeds $27,891,302) $ Principal Amount CORPORATE BONDS - 1.0% Metals & Mining - 0.3% United States Steel Corp. 7.375%, 04/01/2020 $ Multiline Retail - 0.7% Sears Holdings Corp. 6.625%, 10/15/2018 TOTAL CORPORATE BONDS (Proceeds $1,806,500) $ FOREIGN GOVERNMENT NOTES/BONDS - 0.7% France Government Bond OAT 3.500%, 04/25/2026 EUR 899,000 TOTAL FOREIGN GOVERNMENT NOTES/BONDS (Proceeds $1,283,228) $ Total Securities Sold Short (Proceeds $45,881,488) - 26.1% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Schedule of Options Written December 31, 2013 Contracts Fair Value Call Options The Dow Chemical Co. Expiration: January 2014, Exercise Price: $47.00 $ Halliburton Co. Expiration: January 2014, Exercise Price: $51.50 Total Call Options Put Options The Dow Chemical Co. Expiration: March 2014, Exercise Price: $40.00 Bob Evans Farms, Inc. Expiration: March 2014, Exercise Price: $50.00 Cablevision Systems Corp. Expiration: January 2014, Exercise Price: $14.00 79 Chevron Corp. Expiration: January 2014, Exercise Price: $122.00 CIT Group, Inc. Expiration: January 2014, Exercise Price: $43.00 68 General Motors Co. Expiration: March 2014, Exercise Price: $36.00 iShares 20+ Year Treasury Bond ETF Expiration: January 2014, Exercise Price: $100.50 53 Expiration: January 2014, Exercise Price: $101.00 53 iShares MSCI Emerging Markets ETF Expiration: March 2014, Exercise Price: $37.00 iShares Russell 2000 ETF Expiration: March 2014, Exercise Price: $107.00 Time Warner, Inc. Expiration: January 2014, Exercise Price: $62.50 Total Put Options Total Options Written (Premiums received $435,862) $ The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Swap Contracts December 31, 2013 Maximum Upfront (Pay) Moody’s Rating Potential Premium Unrealized Buy/Sell Receive Termination Notional of Reference Future Payment Paid Appreciation/ Counterparty Reference Entity Protection Fixed Rate Date Value Entity (Receipt) (Received) (Depreciation) CREDIT DEFAULT SWAP BUY CONTRACTS BNP Paribas Markit CDX.NA.HY.19 Buy %) 12/20/2017 B1 ) ) ) BNP Paribas Markit CDX.NA.HY.21 Buy %) 12/20/2018 B1 ) ) ) Total Credit Default Swap Buy Contracts ) CREDIT DEFAULT SWAP SELL CONTRACTS BNP Paribas Markit CDX.NA.HY.19 Sell % 12/20/2017 B1 Total Credit Default Swap Sell Contracts Total Credit Default Swap Contracts $ ) The accompanying notes are an integral part of these financial statements. Underlying Funds Trust Event Driven Forward Contracts December 31, 2013 Unrealized Currency U.S. $ Value Currency U.S. $ Value Appreciation Settlement Date to be Delivered December 31, 2013 to be Received December 31, 2013 (Depreciation) 1/31/2014 Norwegian Krone $ U.S. Dollars $ ) 1/31/2014 Canadian Dollars U.S. Dollars $ ) 12/3/2014 Canadian Dollars U.S. Dollars $ ) 4/30/2014 Euros U.S. Dollars $ ) $ $ $ ) The accompanying notes are an integral part of these financial statements. Fair values of derivative instruments on the Statement of Assets and Liabilities as of December 31, 2013: Assets Liabilities Derivatives Description Fair Value Description Fair Value Equity Contracts Purchased Options Investments
